       Case 1:20-cv-04498-AT-BCM Document 14 Filed 01/21/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    1/21/2021
MOUSTAPHA WALKER,
                          Petitioner,                                21 Civ. 196 (AT)
                    -against-
                                                                 20 Civ. 4498 (AT) (BCM)
JULIE WOLCOTT, ORLEANS
CORRECTIONAL FACILITY,                                                    ORDER

                          Respondent.


ANALISA TORRES, United States District Judge:

       Petitioner Moustapha Walker, currently incarcerated in Orleans Correctional Facility,

timely filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254, challenging his

January 18, 2018 New York County judgment of conviction. See Walker v. Walcott, ECF 1:20-

CV-4498 (AT) (BCM) (Walker I). Judge Moses issued an order to answer in Walker I on July

30, 2020. On September 28, 2020, Respondent moved to dismiss the petition without prejudice,

alleging that Petitioner has a motion, filed under New York Criminal Procedure Law § 440,

pending in the state court. Judge Moses directed Petitioner to respond to the motion, and

Petitioner submitted a letter asserting that Respondent’s motion is “defective” and asking that the

Court issue a judgment in his favor under Fed. R. Civ. P. 12(c). In that submission, Petitioner

purports to seek relief under 28 U.S.C. § 2241. (ECF 12 at 2.)

       On December 2, 2020, Petitioner filed this new petition, which he styles as a petition for

a writ of habeas corpus under 28 U.S.C. § 2241, in the United States District Court for the

Western District of New York.1 That court transferred the matter here. See Walker v. Walcott,


       1
          Because Petitioner was incarcerated when he submitted his petition for filing, the prison
mailbox rule applies. See Walker v. Jastremski, 430 F.3d 560, 562-64 (2d Cir. 2005) (discussing
prison mailbox rule). Under the prison mailbox rule, the date a plaintiff signs a court submission
qualifies as the filing date. See, e.g., Nash v. Kressman, No. 11-CV-7327, 2013 WL 6197087, at
       Case 1:20-cv-04498-AT-BCM Document 14 Filed 01/21/21 Page 2 of 3




ECF 20-CV-7030 (W.D.N.Y. Jan. 6, 2021). In this new petition, Petitioner reiterates his

objection to Respondent’s motion to dismiss filed in Walker I. On January 11, 2021, upon

receiving this action from the Western District, the Clerk of Court opened the petition as a new

action seeking a writ of habeas corpus under 28 U.S.C. § 2241, and assigned it a new case

number.

       The Court has reviewed the petition and concludes that it should not have been opened as

a new action. The petition is best construed as a supplemental response to Respondent’s motion

to dismiss the petition in Walker I. The Court therefore directs the Clerk of Court to docket the

petition in this action (ECF No. 1) as Petitioner’s supplemental opposition to the Respondent’s

motion to dismiss the petition in Walker I, No. 20-CV-4498, and to administratively close this

action, No. 21-CV-196.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The Clerk of Court is further directed to docket the petition in this action (21-CV-196,

ECF No. 1) as Petitioner’s supplemental opposition to the Respondent’s motion to dismiss in

Walker I, No. 20-CV-4498. The Clerk of Court is also directed to docket a copy of this order in

Walker I, No. 20-CV-4498.

       Finally, the Clerk of Court is directed to administratively close this action, No. 21-CV-

196.




*4 (S.D.N.Y. Nov. 27, 2013) (finding that signature date on cover letter, which accompanied pro
se complaint, established filing date for purposes of prison mailbox rule). See generally Houston
v. Lack, 487 U.S. 266, 270 (1988) (holding that a pro se prisoner’s document is deemed “filed”
when delivered to prison authorities for forwarding to the court).


                                                 2
Case 1:20-cv-04498-AT-BCM Document 14 Filed 01/21/21 Page 3 of 3
